Name: Commission Regulation (EEC) No 2368/91 of 2 August 1991 amending Regulation (EEC) No 3310/86 on the Community recording of market prices on the basis of the scale for the classification of carcasses of adult bovine animals
 Type: Regulation
 Subject Matter: means of agricultural production;  trade policy;  animal product;  prices
 Date Published: nan

 3 . 8 . 91 Official Journal of the European Communities No L 216/35 COMMISSION REGULATION (EEC) No 2368/91 of 2 August 1991 amending Regulation (EEC) No 3310/86 on the Community recording of market prices on the basis of the scale for the classification of carcases of adult bovine animals HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 2 (2) of Regulation (EEC) No 3310/86 : 'Member States shall commence internal transmission of price recording information to central authorities at 2 p.m . on Tuesday at the earliest.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1892/87 of 2 July 1987 on the recording of market prices in the beef and veal sector ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3310/86 of 30 October 1986 on the Community recording of market prices on the basis of the scale for the classification of carcases of adult bovine animals (2), as amended by Regu ­ lation (EEC) No 11 62/89 (3), lays down the criteria and procedure for recording market prices in the beef and veal sector ; Whereas, in order to guarantee that price recording opera ­ tions proceed smoothly, the internal price transmission procedures should commence at the same time in all Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 182, 3 . 7 . 1987, p . 29 . (2) OJ No L 305, 31 . 10 . 1986, p . 28 . ( ¢') OJ No L 121 , 29 . 4. 1989 , p . 1 .